DETAILED ACTION
This office action is in response to application with case number 16/781,484 (filed on 02/04/2020), in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
02/04/2020.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 02/04/2020 & 02/26/2020 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).


Claim Rejections 35 USC 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-18 & 20 are rejected under 35 USC §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, i.e. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 9, and 20 are directed toward system, method, and another system, respectively.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.

With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 9, and 20 are directed toward the abstract idea of determining [judgment/ opinion] rail vehicles relative orientation based on comparing [observation/ evaluation] distances between/locations of a reference device on a vehicle, and a front and a rear devices on the other vehicle, which falls within the “Mental Processes” grouping of abstract ideas.

With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites the determining of vehicles relative orientation, there are no positively claimed limitations regarding the determined relative orientation.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Unlike claims 8 & 19, there is no claimed use of the provided indication.  Rather, as mentioned above, the claims merely recite the determining of rail vehicles relative orientation based on comparing distances between/locations of a reference device on a vehicle, and a front and a rear devices on the other vehicle.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1, 9, and 20 are implemented on a generic computer, i.e., “one or more processor”, and there are no further limitations or structural elements, e.g. communication device and/or input device, that go beyond the generic computer, it can clearly be seen that the abstract idea of determining rail vehicles relative orientation based on comparing distances between/locations of a reference device on a vehicle, and a front and a rear devices on the other vehicle is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.

With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Examiner takes official notice that the use of a GPS to receive location coordinates and/or elevation data, and one or more processors to implement a mental processes, such as determining rail vehicles relative orientation based on comparing distances between/locations of a reference device on a vehicle, and a front and a rear devices on the other vehicle in Applicant’s claims, is a well-understood, routine and conventional activity.
Thus, since claims 1, 9, and 20 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-7 & 10-18 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-7 & 10-18 are also rejected under 35 U.S.C. §101.






Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 USC §102(a)(1) as being clearly anticipated by PG Pub. No. US 2009/0248226 A1 to Kellner et al. (which is found in the IDS submitted on 02/04/2020, hereinafter “Kellner”), which are both found in the IDS submitted on 02/04/2020


As per claim 20, Kellner teaches a system (Kellner, in Fig. 9 [reproduced here for convenience] & ¶6, discloses a system for determining the direction of movement of the lead locomotive and the remote locomotive) comprising:
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    551
    559
    media_image1.png
    Greyscale

Kellner’s Fig. 9
one or more processors disposed onboard a first vehicle of a vehicle system, the one or more processors configured to receive, via a communication device onboard the first vehicle, a location of a front device disposed onboard a second vehicle of the vehicle system and a location of a rear device disposed onboard the second vehicle, wherein the front device is located more proximate to a front end of the second vehicle than a proximity of the rear device to the front end, 
the one or more processors configured to determine an orientation of the second vehicle relative to the first vehicle along a route based on a comparison of respective proximities of the front device and the rear device to a location of the first vehicle (Kellner, in Fig. 9, Fig. 10  [both figures reproduced here for convenience] & ¶¶37-42, discloses that when train 13 begins to move one or more signals from receivers 26 [i.e., front device disposed on a second vehicle] and 27 [i.e., rear device disposed on the second vehicle] on the remote locomotive 15 [i.e., the second vehicle] are transmitted to the controller 24 [i.e., a communication device onboard the first vehicle] indicative of the changing coordinates of the receivers 26, 27. Since the receiver 26 and 27 indicate to the controller 24 that the short hood of the remote locomotive 15 is south of the long hood of the remote locomotive 15 and since the controller 24 can also determine that the locomotive is moving in a southward direction, the controller 24 can determine that the remote locomotive 15 is moving in a short hood forward direction [i.e., determine an orientation of the second vehicle relative to the first vehicle along a route]. Kellner discloses that direction of movement of the remote locomotive 15 is detected or determined in step 46. The coordinate data is sent to controller 24 on the lead locomotive 14 [i.e., the first vehicle], which determines the short hood 15B is moving southward and therefore in a short hood forward direction. GPS receivers mounted on the short hood and long hood of the locomotives is used to determine the direction of movement of the remote locomotive. In step 48, the remote locomotive 15 sends a signal to the lead locomotive 14, which signal is indicative of the direction of movement of the remote locomotive 15 and its setup (SAME or OPPOSITE) relative to the lead locomotive 15. Then, in step 50 the status of the lead locomotive (or the direction of movement of the lead locomotive 14) is compared to the status of the remote locomotive 15 (its direction of movement) and the remote locomotive's 15 setup data. If the direction of movement of the lead locomotive matches the remote setup data and status information the train continues as represented in steps 52 and 54).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    569
    525
    media_image2.png
    Greyscale


Kellner’s Fig. 10





	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-8, 9-12 &14-19 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2009/0248226 A1 to Kellner et al. (which is found in the IDS submitted on 02/04/2020, hereinafter “Kellner”) in view of PG Pub. No. US 2013/0261842 A1 to Cooper et al. (hereinafter “Cooper”) 




As per claim 1, Kellner teaches a system (Kellner, in Fig. 9  [reproduced here for convenience] & ¶6, discloses a system for determining the direction of movement of the lead locomotive and the remote locomotive) comprising:
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    551
    559
    media_image1.png
    Greyscale

Kellner’s Fig. 9

one or more processors configured to determine a first 
the one or more processors configured to determine that the second vehicle has a common orientation as the first vehicle relative to the route based on the first (Kellner, in Fig. 9, Fig. 10 [both figures reproduced here for convenience] & ¶¶37-42, discloses global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. And, using a differential in coordinates between the short hood receiver 26 and the long hood receiver 27 to determine in which direction the lead and remote locomotives are facing [implies determine that the second vehicle has a common orientation as the first vehicle relative to the route based on the first distance being less than the second distance] or moving. Kellner further discloses that when train 13 begins to move one or more signals from receivers 26 [i.e., front device disposed on a second vehicle] and 27 [i.e., rear device disposed on the second vehicle] on the remote locomotive 15 [i.e., the second vehicle] are transmitted to the controller 24 [i.e., reference device disposed on a first vehicle] indicative of the changing coordinates of the receivers 26, 27. Since the receiver 26 and 27 indicate to the controller 24 that the short hood of the remote locomotive 15 is south of the long hood of the remote locomotive 15 and since the controller 24 can also determine that the locomotive is moving in a southward direction, the controller 24 can determine that the remote locomotive 15 is moving in a short hood forward direction [i.e., determine that the second vehicle has a common orientation as the first vehicle relative to the route]. Kellner also discloses that direction of movement of the remote locomotive 15 is detected or determined in step 46. The coordinate data may be sent to controller 24 on the lead locomotive 14 [i.e., the first vehicle], which determines the short hood 15B is moving southward and therefore in a short hood forward direction. GPS receivers mounted on the short hood and long hood of the locomotives may be used to determine the direction of movement of the remote locomotive. In step 48, the remote locomotive 15 sends a signal to the lead locomotive 14, which signal is indicative of the direction of movement of the remote locomotive 15 and its setup (SAME or OPPOSITE) relative to the lead locomotive 15. Then, in step 50 the status of the lead locomotive (or the direction of movement of the lead locomotive 14) is compared to the status of the remote locomotive 15 (its direction of movement) and the remote locomotive's 15 setup data. If the direction of movement of the lead locomotive matches the remote setup data and status information the train continues as represented in steps 52 and 54).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    569
    525
    media_image2.png
    Greyscale


Kellner’s Fig. 10

Kellner is silent about determining the first distance, and the second distance.
Cooper teaches, in Fig. 24 & ¶¶114-116 that is was old and well known at the time of filing in the art of train control systems, determining  the first distance, and the second distance (Cooper, in Fig. 24 [reproduced here for convenience] & ¶¶114-116, discloses the physical relationship to be a distance 2426 between the first vehicle and the second vehicle, including a distance between closest ends of the two vehicles or a distance between designated points on the vehicles. Taking distance into account is beneficial depending on the nature of the data 1616, the return data 1622, and the operation performed by the second, similar component 1612b on the second vehicle 1608b. Additionally, the physical relationship includes information relating to an orientation of the second vehicle with respect to the first vehicle. Cooper further discloses calculating the distance between an electronic component 1612a on one vehicle 1608a and a similar electronic component 1612b on another vehicle 1608b).

    PNG
    media_image3.png
    328
    1082
    media_image3.png
    Greyscale

Cooper’s Fig. 24

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kellner in view of Cooper, as both inventions are directed to the same field of endeavor – train control systems and the combination would provide for a higher degree of dispatch reliability (see at least Cooper’s ¶105).

As per claim 2, Kellner as modified by Cooper teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Kellner further discloses wherein the one or more processors are configured to determine that the second vehicle has an opposite orientation as the first vehicle relative to the route based on the first  (Kellner, in Fig. 9, Fig. 10 & ¶¶37-42, discloses global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. And, using a differential in coordinates between the short hood receiver 26 and the long hood receiver 27 to determine in which direction the lead and remote locomotives are facing or moving [implies an opposite orientation as the first vehicle relative to the route based on the first distance being greater than the second distance]. Kellner further discloses that when train 13 begins to move one or more signals from receivers 26 [i.e., front device disposed on a second vehicle] and 27 [i.e., rear device disposed on the second vehicle] on the remote locomotive 15 [i.e., the second vehicle] are transmitted to the controller 24 [i.e., reference device disposed on a first vehicle] indicative of the changing coordinates of the receivers 26, 27. Since the receiver 26 and 27 indicate to the controller 24 that the short hood of the remote locomotive 15 is south of the long hood of the remote locomotive 15 and since the controller 24 can also determine that the locomotive is moving in a southward direction, the controller 24 can determine that the remote locomotive 15 is moving in a short hood forward direction [i.e., determine that the second vehicle has a common orientation as the first vehicle relative to the route]. Kellner also discloses that direction of movement of the remote locomotive 15 is detected or determined in step 46. The coordinate data may be sent to controller 24 on the lead locomotive 14 [i.e., the first vehicle], which determines the short hood 15B is moving southward and therefore in a short hood forward direction. GPS receivers mounted on the short hood and long hood of the locomotives may be used to determine the direction of movement of the remote locomotive. In step 48, the remote locomotive 15 sends a signal to the lead locomotive 14, which signal is indicative of the direction of movement of the remote locomotive 15 and its setup (SAME or OPPOSITE) relative to the lead locomotive 15. Then, in step 50 the status of the lead locomotive (or the direction of movement of the lead locomotive 14) is compared to the status of the remote locomotive 15 (its direction of movement) and the remote locomotive's 15 setup data. If the direction of movement of the lead locomotive matches the remote setup data and status information the train continues as represented in steps 52 and 54).
Kellner is silent about determining the first distance, and the second distance.
Cooper teaches, in Fig. 24 & ¶¶114-116 that is was old and well known at the time of filing in the art of train control systems, determining  the first distance, and the second distance (Cooper, in Fig. 24 [reproduced here for convenience] & ¶¶114-116, discloses the physical relationship to be a distance 2426 between the first vehicle and the second vehicle, including a distance between closest ends of the two vehicles or a distance between designated points on the vehicles. Taking distance into account is beneficial depending on the nature of the data 1616, the return data 1622, and the operation performed by the second, similar component 1612b on the second vehicle 1608b. Additionally, the physical relationship includes information relating to an orientation of the second vehicle with respect to the first vehicle. Cooper further discloses calculating the distance between an electronic component 1612a on one vehicle 1608a and a similar electronic component 1612b on another vehicle 1608b).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kellner in view of Cooper, as both inventions are directed to the same field of endeavor – train control systems and the combination would provide for a higher degree of dispatch reliability (see at least Cooper’s ¶105).

As per claim 3, Kellner as modified by Cooper teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Kellner further discloses wherein the one or more processors are disposed onboard the first vehicle, and the system further includes a communication device disposed onboard the first vehicle and operably connected to the one or more processors, the communication device configured to receive a message that includes respective positional coordinates of the front device and the rear device of the second vehicle (Kellner, in ¶6, discloses a radio frequency or wire based communication system between the lead locomotive and the remote locomotive for a train. Kellner, in Fig. 9, Fig. 10 & ¶¶37-42, further discloses global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. And, using a differential in coordinates between the short hood receiver 26 and the long hood receiver 27 to determine in which direction the lead and remote locomotives are facing. Kellner further discloses one or more signals from receivers 26 [i.e., front device disposed on a second vehicle] and 27 [i.e., rear device disposed on the second vehicle] on the remote locomotive 15 [i.e., the second vehicle] are transmitted to the controller 24 [i.e., reference device disposed on a first vehicle] indicative of the changing coordinates of the receivers 26, 27. In step 48, the remote locomotive 15 sends a signal to the lead locomotive 14, which signal is indicative of the direction of movement of the remote locomotive 15 and its setup (SAME or OPPOSITE) relative to the lead locomotive 15).

As per claim 4, Kellner as modified by Cooper teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Kellner further discloses wherein the one or more processors are configured to determine the first or the second vehicle (Kellner, in ¶6, discloses the system includes an input command mechanism for the distributed power control system enabling an operator to enter setup data indicative of a direction the remote locomotive is facing relative to the lead locomotive. Kellner, in ¶42, further discloses an operator that boards the remote locomotive and enters data relative to the direction the remote unit is facing and/or the direction of travel of the remote unit relative to the lead locomotive).
Kellner is silent about determining the first distance, and the second distance.
Cooper teaches, in Fig. 24 & ¶¶114-116 that is was old and well known at the time of filing in the art of train control systems, determining  the first distance, and the second distance (Cooper, in Fig. 24 [reproduced here for convenience] & ¶¶114-116, discloses the physical relationship to be a distance 2426 between the first vehicle and the second vehicle, including a distance between closest ends of the two vehicles or a distance between designated points on the vehicles. Taking distance into account is beneficial depending on the nature of the data 1616, the return data 1622, and the operation performed by the second, similar component 1612b on the second vehicle 1608b. Additionally, the physical relationship includes information relating to an orientation of the second vehicle with respect to the first vehicle. Cooper further discloses calculating the distance between an electronic component 1612a on one vehicle 1608a and a similar electronic component 1612b on another vehicle 1608b).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kellner in view of Cooper, as both inventions are directed to the same field of endeavor – train control systems and the combination would provide for a higher degree of dispatch reliability (see at least Cooper’s ¶105).

As per claim 5, Kellner as modified by Cooper teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Kellner further discloses wherein the reference device, the front device, and the rear device are global positioning system (GPS) devices (Kellner, in Fig. 8, Fig. 9 & ¶37-42, discloses incorporating global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. GPS receivers mounted on the short hood and long hood of the locomotives are used to determine the direction of movement of the remote locomotive).

As per claim 6, Kellner as modified by Cooper teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Kellner further discloses wherein the one or more processors determine the first and the one or more processors determine the second (Kellner, in Fig. 9, Fig. 10 [reproduced here for convenience] & ¶¶37-42, discloses global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. And, using a differential in coordinates [implies linear distance] between the short hood receiver 26 and the long hood receiver 27 to determine in which direction the lead and remote locomotives are facing or moving).
Kellner is silent about determining the first distance, and the second distance.
Cooper teaches, in Fig. 24, ¶¶114-116 & ¶177 that is was old and well known at the time of filing in the art of train control systems, wherein the one or more processors determine the first distance by receiving respective locations of the reference device and the front device and calculating a linear distance between the location of the reference device and the location of the front device, and the one or more processors determine the second distance by receiving a location of the rear device and calculating a linear distance between the location of the reference device and the location of the rear device (Cooper, in Fig. 24, ¶¶114-116 & ¶177, discloses calculating the distance between an electronic component 1612a on one vehicle 1608a and a similar electronic component 1612b on another vehicle 1608b. And, determining at least one of a vehicle separation distance or a component separation distance. The vehicle separation distance is representative of a distance between the first vehicle and the second vehicle. The component separation distance is representative of another, different distance between the first electronic component and the second electronic component. The method also includes modifying the first data using the at least one of the vehicle separation distance or the component separation distance prior to the second electronic component per- forming the one or more functions using the first data that is modified).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kellner in view of Cooper, as both inventions are directed to the same field of endeavor – train controlling system and the combination would provide for a higher degree of dispatch reliability (see at least Cooper’s ¶105).

As per claim 7, Kellner as modified by Cooper teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Kellner further discloses wherein the front device is spaced apart from the rear device by a separation distance along a length of the second vehicle (Kellner, in Fig. 9  [reproduced here for convenience], discloses short hood receiver 26 [i.e., front device] spaced apart from hood receiver 27 [i.e., rear device] a long the remote locomotive 15 [i.e., the second vehicle]), the one or more processors configured to determine a difference between the first  (Kellner, in Fig. 8, Fig. 9 & ¶¶37-42, discloses incorporating global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. The present embodiment uses a differential in coordinates between the short hood receiver 26 and the long hood receiver 27 to determine in which direction the lead and remote locomotives are facing or moving).
Kellner is silent about determining the first distance, and the second distance.
Cooper teaches, in Fig. 24 [reproduced here for convenience] & ¶¶114-116 that is was old and well known at the time of filing in the art of train control systems, determining  the first distance, and the second distance (Cooper, in Fig. 24 & ¶¶114-116, discloses the physical relationship to be a distance 2426 between the first vehicle and the second vehicle, including a distance between closest ends of the two vehicles or a distance between designated points on the vehicles. Taking distance into account is beneficial depending on the nature of the data 1616, the return data 1622, and the operation performed by the second, similar component 1612b on the second vehicle 1608b. Additionally, the physical relationship includes information relating to an orientation of the second vehicle with respect to the first vehicle. Cooper further discloses calculating the distance between an electronic component 1612a on one vehicle 1608a and a similar electronic component 1612b on another vehicle 1608b).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kellner in view of Cooper, as both inventions are directed to the same field of endeavor – train control systems and the combination would provide for a higher degree of dispatch reliability (see at least Cooper’s ¶105).

As per claim 8, Kellner as modified by Cooper teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Kellner further discloses wherein the one or more processors are configured to generate control signals, based on the orientation of the second vehicle, for communication to the second vehicle to control movement of the second vehicle along the route (Kellner, in Fig. 10 & ¶35 & ¶42, discloses When the controller 24 determines there is an error, or the remote locomotive 15 setup data does not match the status data, an alarm may be generated so as to inform the operator on the lead locomotive 14 such that he can take the appropriate action as determined by railroad operating rules or such that the train can be automatically stopped. Kellner further discloses that if there is not a match an alarm is generated so that the operator can take appropriate action or the trains is stopped as represented in steps 52 and 56).

As per claim 9, Kellner teaches a method for determining a vehicle orientation (Kellner, in Fig. 9 & ¶6, discloses a system for determining the direction of movement of the lead locomotive and the remote locomotive), the method comprising:
determining a first 
determining a second 
determining that the second vehicle has a common orientation as the first vehicle relative to the route based on the first  (Kellner, in Fig. 9, Fig. 10 [both figures reproduced here for convenience] & ¶¶37-42, discloses global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. And, using a differential in coordinates between the short hood receiver 26 and the long hood receiver 27 to determine in which direction the lead and remote locomotives are facing [implies determine that the second vehicle has a common orientation as the first vehicle relative to the route based on the first distance being less than the second distance] or moving. Kellner further discloses that when train 13 begins to move one or more signals from receivers 26 [i.e., front device disposed on a second vehicle] and 27 [i.e., rear device disposed on the second vehicle] on the remote locomotive 15 [i.e., the second vehicle] are transmitted to the controller 24 [i.e., reference device disposed on a first vehicle] indicative of the changing coordinates of the receivers 26, 27. Since the receiver 26 and 27 indicate to the controller 24 that the short hood of the remote locomotive 15 is south of the long hood of the remote locomotive 15 and since the controller 24 can also determine that the locomotive is moving in a southward direction, the controller 24 can determine that the remote locomotive 15 is moving in a short hood forward direction [i.e., determine that the second vehicle has a common orientation as the first vehicle relative to the route]. Kellner also discloses that direction of movement of the remote locomotive 15 is detected or determined in step 46. The coordinate data may be sent to controller 24 on the lead locomotive 14 [i.e., the first vehicle], which determines the short hood 15B is moving southward and therefore in a short hood forward direction. GPS receivers mounted on the short hood and long hood of the locomotives may be used to determine the direction of movement of the remote locomotive. In step 48, the remote locomotive 15 sends a signal to the lead locomotive 14, which signal is indicative of the direction of movement of the remote locomotive 15 and its setup (SAME or OPPOSITE) relative to the lead locomotive 15. Then, in step 50 the status of the lead locomotive (or the direction of movement of the lead locomotive 14) is compared to the status of the remote locomotive 15 (its direction of movement) and the remote locomotive's 15 setup data. If the direction of movement of the lead locomotive matches the remote setup data and status information the train continues as represented in steps 52 and 54).
Kellner is silent about determining the first distance, and the second distance.
Cooper teaches, in Fig. 24 & ¶¶114-116 that is was old and well known at the time of filing in the art of train control systems, determining  the first distance, and the second distance (Cooper, in Fig. 24 [reproduced here for convenience] & ¶¶114-116, discloses the physical relationship to be a distance 2426 between the first vehicle and the second vehicle, including a distance between closest ends of the two vehicles or a distance between designated points on the vehicles. Taking distance into account is beneficial depending on the nature of the data 1616, the return data 1622, and the operation performed by the second, similar component 1612b on the second vehicle 1608b. Additionally, the physical relationship includes information relating to an orientation of the second vehicle with respect to the first vehicle. Cooper further discloses calculating the distance between an electronic component 1612a on one vehicle 1608a and a similar electronic component 1612b on another vehicle 1608b).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kellner in view of Cooper, as both inventions are directed to the same field of endeavor – train control systems and the combination would provide for a higher degree of dispatch reliability (see at least Cooper’s ¶105).

As per claim 10, Kellner as modified by Cooper teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Kellner further discloses comprising determining that the second vehicle has an opposite orientation as the first vehicle relative to the route based on the first (Kellner, in Fig. 9, Fig. 10 [reproduced here for convenience] & ¶¶37-42, discloses global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. And, using a differential in coordinates between the short hood receiver 26 and the long hood receiver 27 to determine in which direction the lead and remote locomotives are facing or moving [implies an opposite orientation as the first vehicle relative to the route based on the first distance being greater than the second distance]. Kellner further discloses that when train 13 begins to move one or more signals from receivers 26 [i.e., front device disposed on a second vehicle] and 27 [i.e., rear device disposed on the second vehicle] on the remote locomotive 15 [i.e., the second vehicle] are transmitted to the controller 24 [i.e., reference device disposed on a first vehicle] indicative of the changing coordinates of the receivers 26, 27. Since the receiver 26 and 27 indicate to the controller 24 that the short hood of the remote locomotive 15 is south of the long hood of the remote locomotive 15 and since the controller 24 can also determine that the locomotive is moving in a southward direction, the controller 24 can determine that the remote locomotive 15 is moving in a short hood forward direction [i.e., determine that the second vehicle has a common orientation as the first vehicle relative to the route]. Kellner also discloses that direction of movement of the remote locomotive 15 is detected or determined in step 46. The coordinate data may be sent to controller 24 on the lead locomotive 14 [i.e., the first vehicle], which determines the short hood 15B is moving southward and therefore in a short hood forward direction. GPS receivers mounted on the short hood and long hood of the locomotives may be used to determine the direction of movement of the remote locomotive. In step 48, the remote locomotive 15 sends a signal to the lead locomotive 14, which signal is indicative of the direction of movement of the remote locomotive 15 and its setup (SAME or OPPOSITE) relative to the lead locomotive 15. Then, in step 50 the status of the lead locomotive (or the direction of movement of the lead locomotive 14) is compared to the status of the remote locomotive 15 (its direction of movement) and the remote locomotive's 15 setup data. If the direction of movement of the lead locomotive matches the remote setup data and status information the train continues as represented in steps 52 and 54).
Kellner is silent about determining the first distance, and the second distance.
Cooper teaches, in Fig. 24 & ¶¶114-116 that is was old and well known at the time of filing in the art of train control systems, determining  the first distance, and the second distance (Cooper, in Fig. 24 [reproduced here for convenience] & ¶¶114-116, discloses the physical relationship to be a distance 2426 between the first vehicle and the second vehicle, including a distance between closest ends of the two vehicles or a distance between designated points on the vehicles. Taking distance into account is beneficial depending on the nature of the data 1616, the return data 1622, and the operation performed by the second, similar component 1612b on the second vehicle 1608b. Additionally, the physical relationship includes information relating to an orientation of the second vehicle with respect to the first vehicle. Cooper further discloses calculating the distance between an electronic component 1612a on one vehicle 1608a and a similar electronic component 1612b on another vehicle 1608b).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kellner in view of Cooper, as both inventions are directed to the same field of endeavor – train control systems and the combination would provide for a higher degree of dispatch reliability (see at least Cooper’s ¶105).

As per claim 11, Kellner as modified by Cooper teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Kellner further discloses wherein the first vehicle is disposed in front of the second vehicle in a direction of travel of the first vehicle along a route (Kellner, in Fig. 9  [reproduced here for convenience], discloses the lead locomotive 14 [i.e., the first vehicle] is in front of the remote locomotive 15 [i.e., the second vehicle]).
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    551
    559
    media_image1.png
    Greyscale

Kellner’s Fig. 9

As per claim 12, Kellner as modified by Cooper teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Kellner further discloses wherein the reference device, the front device, and the rear device are global positioning system (GPS) devices (Kellner, in Fig. 8, Fig. 9, Fig. 10 & ¶¶37-42, further discloses incorporating global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. GPS receivers mounted on the short hood and long hood of the locomotives are used to determine the direction of movement of the remote locomotive).

As per claim 14, Kellner as modified by Cooper teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Kellner further discloses wherein determining the first   (Kellner, in Fig. 9, Fig. 10 & ¶¶37-42, discloses global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. And, using a differential in coordinates [implies linear distance] between the short hood receiver 26 and the long hood receiver 27 to determine in which direction the lead and remote locomotives are facing or moving).
Kellner is silent about determining the first distance, and the second distance.
Cooper teaches, in Fig. 24, ¶¶114-116 & ¶177 that is was old and well known at the time of filing in the art of train control systems, wherein the one or more processors determine the first distance by receiving respective locations of the reference device and the front device and calculating a linear distance between the location of the reference device and the location of the front device, and the one or more processors determine the second distance by receiving a location of the rear device and calculating a linear distance between the location of the reference device and the location of the rear device (Cooper, in Fig. 24, ¶¶114-116 & ¶177, discloses calculating the distance between an electronic component 1612a on one vehicle 1608a and a similar electronic component 1612b on another vehicle 1608b. And, determining at least one of a vehicle separation distance or a component separation distance. The vehicle separation distance is representative of a distance between the first vehicle and the second vehicle. The component separation distance is representative of another, different distance between the first electronic component and the second electronic component. The method also includes modifying the first data using the at least one of the vehicle separation distance or the component separation distance prior to the second electronic component per- forming the one or more functions using the first data that is modified).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kellner in view of Cooper, as both inventions are directed to the same field of endeavor – train controlling system and the combination would provide for a higher degree of dispatch reliability (see at least Cooper’s ¶105).

As per claim 15, Kellner as modified by Cooper teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Kellner further discloses wherein the front device is spaced apart from the rear device by a separation distance along a length of the second vehicle (Kellner, in Fig. 9  [reproduced here for convenience], discloses short hood receiver 26 [i.e., front device] and hood receiver 27 [i.e., rear device] a long the remote locomotive 15 [i.e., the second vehicle]), the method further comprising:
determining a difference between the first 
comparing the difference to the separation distance to determine a skew of the second vehicle relative to the first vehicle (Kellner, in Fig. 8, Fig. 9 & ¶¶37-42, discloses incorporating global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. The present embodiment uses a differential in coordinates between the short hood receiver 26 and the long hood receiver 27 to determine in which direction the lead and remote locomotives are facing or moving).
Kellner is silent about determining the first distance, and the second distance.
Cooper teaches, in Fig. 24 & ¶¶114-116 that is was old and well known at the time of filing in the art of train control systems, determining  the first distance, and the second distance (Cooper, in Fig. 24 [reproduced here for convenience] & ¶¶114-116, discloses the physical relationship to be a distance 2426 between the first vehicle and the second vehicle, including a distance between closest ends of the two vehicles or a distance between designated points on the vehicles. Taking distance into account is beneficial depending on the nature of the data 1616, the return data 1622, and the operation performed by the second, similar component 1612b on the second vehicle 1608b. Additionally, the physical relationship includes information relating to an orientation of the second vehicle with respect to the first vehicle. Cooper further discloses calculating the distance between an electronic component 1612a on one vehicle 1608a and a similar electronic component 1612b on another vehicle 1608b).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kellner in view of Cooper, as both inventions are directed to the same field of endeavor – train control systems and the combination would provide for a higher degree of dispatch reliability (see at least Cooper’s ¶105).

As per claim 16, Kellner as modified by Cooper teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Kellner further discloses wherein the front device is spaced apart from the rear device by  (Kellner, in Fig. 9  [reproduced here for convenience], discloses short hood receiver 26 [i.e., front device] spaced apart from a long hood receiver 27 [i.e., rear device] for the remote locomotive 15 [i.e., the second vehicle]).
Kellner is silent about the at least six meters.
Cooper teaches, in Fig. 24 [reproduced here for convenience] & ¶115 that is was old and well known at the time of filing in the art of train control systems, at least (Cooper, in Fig. 24 & ¶¶114-116, discloses the second GPS unit 1612b may be many meters away).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Kellner in view of Cooper, as both inventions are directed to the same field of endeavor – train control systems and the combination would provide for a higher degree of dispatch reliability (see at least Cooper’s ¶105). Furthermore, it would have been an obvious matter of design choice to “spaced apart” the first and second devices “at least six meters”, since applicant has not disclosed that “six meters” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well while devices are space a port other number of meters.  Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, See MPEP §2144.05

As per claim 17, Kellner as modified by Cooper teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Kellner further discloses comprising determining a curvature of the route on which the first and second vehicles are disposed, wherein determining that the second vehicle has the common orientation as the first vehicle is also based on the curvature of the route (Kellner, in Fig. 9 & ¶39 discloses the above-described system and method may work if the train 13 is positioned on a straight track; however, in most cases, given the train 13 may be one or two miles long, the train 13 may have several curves or turns. For example, in reference to FIG. 9, the train 13 is positioned on a track 18 having a turn so the lead locomotive 14 is positioned east/west on the track 18, and the remote locomotive 15 is positioned north/south on the track 18, with the short hood 15A south of the long hood 15B).

    PNG
    media_image1.png
    551
    559
    media_image1.png
    Greyscale

Kellner’s Fig. 9

As per claim18, Kellner as modified by Cooper teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Kellner further discloses wherein the first and second vehicles are rail vehicles (Kellner, in Fig. 9  [reproduced here for convenience], discloses rail vehicles).

As per claim 19, Kellner as modified by Cooper teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Kellner further discloses comprising communicating control signals from the first vehicle to the second vehicle to control movement of the second vehicle along the route (Kellner, in Fig. 10 & ¶35& ¶42, discloses When the controller 24 determines there is an error, or the remote locomotive 15 setup data does not match the status data, an alarm may be generated so as to inform the operator on the lead locomotive 14 such that he can take the appropriate action as determined by railroad operating rules or such that the train can be automatically stopped. Kellner further discloses that if there is not a match an alarm is generated so that the operator can take appropriate action or the trains is stopped as represented in steps 52 and 56).


















Claim 13 is rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2009/0248226 A1 to Kellner et al. (which is found in the IDS submitted on 02/04/2020, hereinafter “Kellner”) in view of PG Pub. No. US 2013/0261842 A1 to Cooper et al. (hereinafter “Cooper”), and further in view of Patent publication No. US 2005/0010338 A1 to Kraeling et al. (hereinafter “Kraeling”)

As per claim 13, Kellner as modified by Cooper teaches the method of claim 12, accordingly, the rejection of claim 12 above is incorporated. 
Kellner further discloses wherein the GPS devices generate (Kellner, in Fig. 8, Fig. 9, Fig. 10 & ¶¶37-42, further discloses incorporating global positioning satellite systems (GPS) to determine the direction of movement of the locomotives 14 and 15. Each of the locomotives 14, 15 include two GPS receivers. There is a short hood receiver 26 and a long hood receiver 27 for the lead locomotive 14 and the remote locomotive 15. And, using a differential in coordinates between the short hood receiver 26 and the long hood receiver 27 to determine in which direction the lead and remote locomotives are facing. GPS receivers mounted on the short hood and long hood of the locomotives are used to determine the direction of movement of the remote locomotive).
Kellner does not disclose three dimensional positional to determine an elevation.
Kraeling teaches, in ¶29 that is was old and well known at the time of filing in the art of train control systems, determining three dimensional positional to determine an elevation (Kraeling, in ¶29, discloses location detector 62 may include a system for receiving a radio frequency signal indicative of the location of the locomotive 12, such as a GPS system providing latitude, longitude, and elevation information).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kellner & Cooper further in view of Kraeling, as all inventions are directed to the same field of endeavor – train control systems and the combination would provide for reducing the workload on remote control operators and to increase safety by automatically invoking safe operating conditions depending on the location of the locomotive within a rail system (see at least Kraeling’s ¶10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Oswald et al. (US 2018/0170415 A1) discloses a system and method for determining a direction of travel of a train includes at least one computer programmed or configured to determine at least one of a track on which the train is located and a direction of travel of the train on the track based at least partly on at least one location associated with at least one locomotive or control car of the train and at least one other location associated with at least one other locomotive or control car of the train. The at least one computer can be programmed or configured to determine a track on which the train is located based at least partly on the at least one location associated with the at least one locomotive or control car of the train and at least one additional location associated with at least one additional locomotive or control car of at least one additional train.
Kernwein (US 2004/0267450 A1) discloses a method of determining locomotive orientation based on magnetic compass reading, GPS, and track layout includes the steps of determining a global position and a heading of a locomotive. Upon determining the global position and heading, it is necessary to communicate these to a track database disposed in a computer located in a predetermined location. The track database also includes a parallel line substantially identical to a predetermined track layout within the track database for comparing the determined global position and heading to the parallel line for deriving an actual orientation of a locomotive.
Brenner et al. (US 9,963,836 B1) discloses three dimensional theoretical elevation data, such as GPS collected elevation data, and comparing elevation data points of an existing surface ( e.g., a sub grade or a pavement surface, such as in a plastic state) to elevation data points of the existing surface to determine whether a relative elevation difference exists between the elevation data points of an existing surface and the elevation data points of the existing surface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661